Hooker, J.
(dissenting). The defendant received a harvesting machine from the plaintiff upon a written order-*252for the same given by him to an agent of the plaintiff named Bosenbrook. The order was as follows:
“ ORDER, FOR OSBORNE HARVESTING MACHINE.
“ Dated at Concord, July 9, 1892.
“Messrs. D. M. Osborne & Co.,
“ Chicago, 111.:
“I have this day ordered of Jacob Bosenbrook, your agent, one of your machines, described as ‘Number New «Binder, 6 feet right-hand rear gear/ to be delivered at Concord, Jackson county, on or before -, 18 — , for which I agree to pay the sum of $105, and freight and charges from Chicago, 111., in manner as follows: * * *
“This machine is hereby purchased and sold subject to the following warranty and agreement, and no one has any authority to add to, abridge, or change in any manner:
“‘All our machines are warranted to be well built, of good material, and capable of cutting, if properly managed, from 10 to 15 acres per day. If, on starting a machine, it should in any way prove defective, and not work well, the purchaser shall give prompt notice to the agent of whom he purchased it, and allow time for a person to be sent to put it in order. If it cannot then be made to do good work, the defective part will be replaced, or the machine received back from the purchaser at the office of the agent from whom it was purchased, and the money or notes returned. Keeping the machine during harvest, whether kept in use or not, shall be deemed conclusive evidence that the machine fills the warranty/
“This order is signed by me in duplicate.
“Harvey Baker.
“ Order taken by Jacob Bosenbrook, Agent.
“Behove this Warranty, and Give it to the Purchaser.
“ Warranty. This machine is hereby purchased and sold subject to the following warranty and agreement, and no one has any authority to add to, abridge, or change it in any manner: All our machines are warranted to be well built, of good material, and capable of cutting, if properly managed, from 10 to 15 acres per day. If, on starting a machine, it should in any way prove defective, and not work well, the purchaser shall give prompt notice to the agent of whom he purchased it, and allow time for a person to be sent to put it in order. If it cannot then be *253made to do good work, the defective part will be replaced, or the machine received back from the purchaser at the offico of the agent from whom it was purchased, and the money or notes returned. Keeping the machine during harvest, whether kept in use or not, shall be deemed conclusive evidence that the machine fills the warranty.
“ Order taken by Jacob Rosenbrook.
“D. M. Osborne & Oo.”
The warranty, signed by Rosenbrook, was detached and delivered to the defendant at the time the order was given. The plaintiff shipped the machine to the defendant, who received it at the depot, and some days later Rosenbrook set it up and started it. The defendant cut his entire wheat crop, of 80 acres, with this machine. The defense made was that the machine did not equal the warranty, and that the plaintiff waived its right to insist that the keeping of the machine through harvest should be deemed conclusive evidence that the machine filled the warranty. The jury returned a verdict for the defendant, and the plaintiff appealed.
Counsel for the plaintiff claims that the defendant is bound by the conditions of the purchase, as set up in the warranty, of which the defendant admits that he had notice, and that the court erred in permitting the defendant to introduce testimony of the statements of the agent, Rosenbrook, to the effect that the clause about keeping the machine through harvest might be disregarded, and in charging the jury that the alleged waiver might justify a verdict for the defendant. No testimony tending to show the authority of the plaintiff’s agent, Rosenbrook, other than the order and warranty, appears. By these it is explicitly stated that “ this machine is hereby purchased and sold subject to the following warranty and agreement, and no one has any authority to add too, abridge, or change it in any manner.” It also provided that “ keeping the machine diiring harvest, whether kept in *254use or not, shall he deemed conclusive evidence that the machine fills the warranty.” tJnder the order and warranty the machine was received, those papers constituting the contract of sale. They informed the defendant that ■the agent had no authority to change the contract, and that by keeping the machine through harvest the evidence that it filled the warranty would be conclusive. That the defendant read his warranty is apparent from his statement to Bosenbrook (testified to by defendant and his son) that he was not allowed to keep the machine through harvest without having to pay for it. Here, - then, was not only notice, but his solemn contract as to the limitations upon the authority of the agent, which he now ■seeks to avoid. In the face of this, his counsel asks us to enforce the rules applicable to general agents, which manifestly cannot be done. Nothing is clearer than the proposition that the defendant expressly contracted against waivers, and in fact any changes in the contract. In face of this, defendant admits that he not only kept the machine through harvest, but that he cut all of his wheat, ■amounting to about 80 acres, with it. His only excuse for doing this is that when he told Bosenbrook that, according to the warranty, he had no right to keep it, Bosenbrook replied:
“If it don’t work, it is no matter how much you use the machine. If it don’t work right, it is our machine, and not yours.”
It is quite probable that the failure of the machine to work satisfactorily was an annoyance to the defendant, and that the agent who sold the machine may have expressed erroneous opinions about the defendant’s rights under his contract; but, as shown, the defendant knew that the agent had no right to change the contract, and he must be supposed to have understood that it was no part of the agent’s duty to interpret and state its legal effect. It was *255his duty, after finding that the machine was not as warranted, to return it to the agent, at his office. Instead, he elected to finish cutting his grain, and then attempted to rescind the contract..
This case is unlike that of Snody v. Shier, 88 Mich. 304, upon which defendant’s counsel relies. There was a warranty in that case quite similar to the one under discussion. It required the purchaser to lay aside and store the machine, and redeliver it when called for by the agent of the seller, and provided that “ keeping the machine during harvest, whether kept in use or not, without giving the notice [i. e., of his inability to make it perform according to the warranty],” would be deemed conclusive evidence that it filled the warranty. The findings of fact showed that the notice was duly given, and that the defendant laid the machine aside, and stored it, and finished cutting his grain by hand. In short, he performed his contract, and stored the machine in his barn, with the agent’s knowledge and direction, as he might have done under the contract at any time. ■ The agent left it there, and next year tried to make it work to the defendant’s satisfaction, but failed. Counsel says that this was a waiver of the clause ■in relation to keeping through harvest, but we think that would depend upon the power of the agent. It is unimportant, however, for it is apparent that the clause referred to cut no figure in the case. The defendant had a legal right to rescind upon notice, and storing the machine. He did not keep it during harvest without notice, hence such keeping lost it conclusive effect.
We are alive to the fact that agents who sell implements may be pertinacious in their attempts to satisfy customers, •and perhaps some of them may intentionally take advantage. On the other hand, the provisions of contracts such as this may have been found necessary to protect manufacturers from unscrupulous persons who would be glad to *256obtain the use of machines through harvest, and return them afterwards as unsatisfactory. However these things may be, the parties have deliberately executed a contract, by which the defendant is concluded in this case.
In my opinion, the judgment should be reversed, and a new trial ordered.
Grant, J., concurred with Hooker, J.